Citation Nr: 0515200	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 and November 1970, with subsequent service with 
the Army National Guard.  These matters are before the Board 
of Veterans' Appeals (Board) from a November 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico which denied service 
connection for hypertension and granted service connection 
for diabetes mellitus, rated 20 percent disabling.  

A statement of the case (SOC) in February 2005 addressed 
further issues that were decided in a July 2004 rating 
decision, including claims of secondary service connection 
for a heart disability, an eye disability, and a leg 
(residual of stroke) disability, all claimed as secondary to 
diabetes, as well as entitlement to a total rating based on 
individual unemployability.  The veteran has not perfected an 
appeal as to those issues (by submitting a substantive appeal 
after the SOC was issued.  Consequently, they are not in the 
Board's jurisdiction.

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


FINDING OF FACT

Throughout the appeal period, the veteran's diabetes mellitus 
has been treated with Metformin and a restricted diet; he has 
been required to take insulin or to regulate his activities 
due to the diabetes mellitus.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for 
diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 (2004).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A June 2003 statement of the case 
(SOC) outlined what was needed to establish entitlement to 
the benefit sought, and what the evidence showed.  Notice on 
the "downstream" issue of an increased initial rating via 
SOC was proper.  See VAOPGCPREC 8-2003 (Dec. 2003).  An 
August 2003 letter advised the veteran to submit anything he 
had pertinent to the claim.  In September 2003 he informed VA 
that he had no additional evidence to submit.  The SOC 
provided notice of pertinent VCAA regulations.  The veteran 
has now received notice of everything necessary, and has had 
ample opportunity to respond.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently (to evaluate diabetes mellitus) 
in October 2003.  No outstanding pertinent records have been 
identified.  VA's duty to assist is met.  

Factual Basis

May 1999 and January 2000 private progress notes show that 
the veteran had been found to have Type II diabetes mellitus.  

On September 2002 VA diabetes mellitus examination the 
veteran reported that his diabetes mellitus improved with 
daily activities.  He was taking Metformin, and was on a 
restricted diet.  Diabetes mellitus, Type II, was diagnosed.  

On October 2003 VA general medical examination it was noted 
that the veteran took Metformin for his diabetes.  He was 
following an American Diabetes Association diet.  The 
examiner stated that the veteran had no restrictions in his 
daily activities secondary to his diabetes.  Type II diabetes 
mellitus was diagnosed.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 to the symptoms shown.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from the disability being rated in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings shall be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diabetes mellitus is rated under Code 7913, which provides 
for a 20 percent rating if the condition requires insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The next higher rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
(emphasis added) regulation of activities.  A 60 percent 
rating requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913.

This case involves an appeal from the initial rating assigned 
with the grant of service connection.  In such cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is not shown that the disability at issue varied 
in severity during the course of the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings" in this case.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

Analysis

To warrant the next higher, 40 percent, rating for diabetes, 
the evidence must show that requires insulin use, restricted 
diet, and regulation of activities.  And the requirement for 
regulation of activities is emphasized because insulin use 
and restricted diet, of themselves, would warrant only a 20 
percent rating.  Thus, regulation of activities is the 
distinguishing factor for the 40 percent criteria.  There is 
no competent (medical) evidence that the veteran's activities 
must be regulated due to diabetes mellitus.  Despite the 
veteran's assertions to the contrary (see July 2003 
substantive appeal), on VA examination in October 2003 the 
examiner specifically noted that the veteran's activities 
were not restricted due to diabetes mellitus.  Furthermore, 
on previous examination in September 2002, the veteran 
indicated that his diabetes mellitus actually improved with 
daily activities.  (The Board notes incidentally that the 
veteran had suffered a stroke, and that his activities are 
presumably restricted by the effects of the stroke.)  
Notably, it is also not shown that the veteran requires 
insulin; the diabetes is medicated with Metformin.  

While the veteran has been found to have visual and 
neurologic impairment, such has been attributed to his 
stroke, not to complications of diabetes.  Hence the 
impairment may not be considered in rating the diabetes (see 
criteria for 60, 100 percent ratings).  In summary, the 
evidence does not show symptoms of diabetes that would 
warrant a rating in excess of 20 percent.  The preponderance 
of the evidence is against the veteran's claim, and it must 
be denied.  


ORDER

A rating in excess of 20 percent for diabetes mellitus is 
denied.


REMAND

Hypertension was apparently diagnosed in 1993 or 1994; and 
diabetes mellitus has apparently been diagnosed since 1996 
(per history recounted/clinical data of record confirm the 
diagnosis since 1999).

The record includes conflicting VA medical opinions as to 
whether or not the veteran's hypertension is related to his 
service-connected diabetes.  On September 2002 VA 
hypertension examination the examiner opined that neither the 
veteran's "hypertension" nor hypertensive vascular disease 
was secondary to his diabetes mellitus.  On October 2003 VA 
general medical examination the examiner opined that it was 
more likely than not that the veteran's diabetes mellitus had 
contributed to his "heart condition."  He added, however, 
that other factors, to include hypertension, are risk factors 
for coronary artery disease, and that it was therefore 
impossible to isolate the etiology of the veteran's heart 
condition to his diabetes mellitus.  On April 2004 VA heart 
examination, the examiner opined that it was more likely than 
not that the veteran's "hypertensive" heart disease and 
coronary artery disease were secondary to his diabetes 
mellitus.  It was noted that such a relationship is well 
documented in all current medical literature.  

In May 2004 the RO sought a reconciliation of the conflicting 
medical opinions.  A June 2004 VA examination report did not 
address this matter.  If there is a medical opinion 
reconciling the conflicting opinions, it has not been 
associated with the claims file.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
the veteran to be examined by a 
cardiologist to determine whether, at 
least as likely as not, his hypertension 
was caused or aggravated by his service-
connected diabetes mellitus (and if it is 
found to have been aggravated by the 
diabetes, to what extent the current 
disability is the result of such 
aggravation).  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide a response to the 
question(s) posed above, and reconcile 
the opinion given with those offered 
previously, by VA examiners in September 
2002, October 2003, and April 2004.  The 
examiner must explain the rationale for 
the opinion given.  

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC (SSOC), and give the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


